                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


KEVIN SPENCER                              )
                     Plaintiff,            )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 5:20-CV-38-FL
UNITED STATES OF AMERICA                   )
                Defendant.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion to dismiss.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 12, 2020, and for the reasons set forth more specifically, defendant’s motion to dismiss is
GRANTED. Plaintiff’s complaint is DISMISSED without prejudice.

This Judgment Filed and Entered on May 12, 2020, and Copies To:
Kevin Spencer (via US mail) 3721 Marshlane Way, Raleigh, NC 27610
Joshua Rogers (via CM/ECF Notice of Electronic Filing)

May 12, 2020                        PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 5:20-cv-00038-FL Document 15 Filed 05/12/20 Page 1 of 1
